El Juez PkesideNte Se. QuiñoNes,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por Don Manuel Rodríguez Cabrero, contra nota del Registrador de la Propiedad de Mayagüez, denegatoria de extender la nota de consumación de venta de una finca rústica.
Resultando: que expedido en 16 de enero último á favor de Don Manuel Rodríguez Cabrero un certificado de compra de una finca rústica compuesta de 400 cuerdas de terreno, que había sido embargada y subastada por el colector de rentas de Las Marías á Don Emilio Grómez para el cobro de contri-buciones atrasadas, é inscrito dicho certificado en el registro de la propiedad y presentado nuevamente en el mismo’ regis-tro el certificado de compra-venta para la nota de consuma-ción de la misma, por haber expirado el término de los 90 días concedidos por el artículo 348 del Código Político para la redención, sin que se hubiere verificado, la denegó el regis-trador por el motivo que expresa la nota puesta al pie de dicho • documento, la que copiada á la letra dice así :
“No admitida la extensión de la nota de consumación de la venta comprendida en. el precedente documento, por no haber vencido el plazo de ciento ochenta días, fijados por la ley de la Asamblea Legisla-tiva aprobada en catorce de marzo último, para redimir las fincas re-matadas en el procedimiento de apremio para el cobro de las contribu-ciones vencidas y no satisfechas, habiéndose extendido en su lugar nota preventiva por ciento veinte días de esta fecha al margen de la inscrip-ción décima de la finca número 52 triplicado, al folio 102 del tomo 19 de Las Marías, en cuya nota se ha hecho constar que Don Alberto Bravo, en su carácter de alcalde de esta ciudad y en representación de su ayuntamiento, ha depositado en esta oficina la suma de mil trescientos setenta dollars ($1,370), en unión de varios documentos para redimir-la finca comprendida en el precedente certificado, de conformidad con la referida ley. — Mayagüez, P. R., mayo 11 de 1907.”
*111Resultando: que contra esta nota ha interpuesto en tiempo «1 ahogado Don José de Guzmán Benitez, á nombre de Don Manuel Rodríguez Cabrero, el presente recurso gubernativo para que se revoque, y se ordene al registrador ponga la nota de consumación dte pleno dominio á favor del recurrente en los libros del registro de la propiedad y en relación á la finca de que se trata.
Considerando: que habiendo quedado irrevocable la venta hecha á Don Manuel Rodríguez Cabrero de los terrenos em-bargados á Don Emilio Gómez para el pago de contribuciones atrasadas por haber transcurrido los 90 días que fijaba el artículo 348 del Código Político y como término para verificar la redención sin haberla verificado los interesados, por cuyo motivo se inscribió á su favor el certificado de venta en el registro de la propiedad, le asiste hoy perfecto derecho para pedir se ponga en el registro la nota correspondiente de haber quedado consumada la venta á tenor de lo que disponía el artículo 351 del Código Político, sin que puedan impedirlo las prescripciones de la sección 12 de la Ley aprobada en 14 de marzo último, por la que se enmendó el artículo 348 del ■citado Código Político y por la que se amplía hasta 180 días ■el plazo de 90 que fijaba el citado artículo 348 para redimir la finca ó inmueble vendido, á contar desde la fecha del certifi-cado de venta, toda vez que dicha ley no puede tener efecto retroactivo para privar á Don Manuel Rodríguez Cabrero de .sus derechos adquiridos bajo el amparo de una ley anterior, ■conforme con los principios universales que rigen en la mate-ria y que han sido reconocidos por el artículo 3o. del vigente Código Civil.
Vistas las disposiciones legales citadas.
Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Mayagiiez al dorso del certificado de venta ■de que se' trata y se le ordena que ponga la nota de consuma-ción de pleno dominio á favor del recurrente en los libros del *112registro de la propiedad a su. cargo y devuélvasele el docu-mento presentado con copia certificada de la presente resolu-ción, á los fines procedentes.

Revocada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.